Citation Nr: 1233439	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  97-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity benefits (DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002). 

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 (West 2002). 

3.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from May to December 1955.  He also reportedly had a period of active duty for training in August 1955.  He died in May 1997, and the appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated in June 1997, the RO denied the appellant's claim for service connection for the cause of the Veteran's death and for DIC under 38 U.S.C.A. 
§ 1318.  This case was before the Board in June 1999, at which time it was remanded for additional development of the record.  In a September 2001 decision, the Board denied service connection for the cause of the Veteran's death and deferred the claim for DIC pursuant to 38 U.S.C.A. § 1318 pursuant to a stay then in effect.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated in August 2002, vacated the Board's September 2001 decision.  In May 2003, the Board remanded both claims to the RO for additional development. 

In a February 2006 rating decision, the RO denied DIC pursuant to 38 U.S.C.A. 
§ 1151.  The appellant also perfected an appeal of this determination.  

In August 2007, the appellant provided hearing testimony before the undersigned Veterans Law Judge.  A transcript of those proceedings is of record.

In May 2008, the Board denied the appellant's claims for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. §§ 1151 and 1318, and again remanded the claim for entitlement to service connection for the cause of the Veteran's death to the RO for additional development and/or to ensure due process. 

The Veteran filed a timely appeal to the Court with regard to the claims for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. §§ 1151  and 1318, which, by Order dated August 2009, vacated the Board's May 2008 decision and granted a Joint Motion for Partial Remand (Joint Motion).   In January 2011, the Board remanded these issues for additional development in accordance with the Joint Motion.

In March 2010, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Veteran filed a timely appeal to the Court with regard to this claim, which by Order dated in March 2012, vacated the Board's March 2010 decision and remanded the matter to the Board for development in accordance with the Order and Joint Motion.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Each of the issues listed in the case caption, above, is now again before the Board.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board notes that further development is required prior to adjudicating the appellant's claims.  The Board observes the Court's findings in March 2012 suggest that the claim for service connection for the cause of the Veteran's death is inextricably intertwined with the previously remanded issues of entitlement to DIC benefits under 38 U.S.C.A. § 1151 and 
§ 1318, and that such issues must be adjudicated together.  Thus, as a remand is required to further comply with the duty to assist with respect to the claim for DIC under 38 U.S.C.A. § 1151, and the Court found that such records could be relevant to the claim for service connection for the cause of the Veteran's death, these issues must be remanded.  

The Board also notes that although the Veteran's attorney recently argued in his briefs to the Court that the VA records were also necessary for adjudicating the claim for DIC under 38 U.S.C.A. § 1318 pursuant to the March 2003 Board remand, since issuance of the 2003 remand, the state of the law concerning "hypothetical entitlement" to DIC under § 1318 has changed.  Although not mentioned by the Veteran's attorney in his brief, pursuant to 38 C.F.R. § 3.22, "hypothetical entitlement" is no longer a valid basis to establish eligibility to DIC under 38 U.S.C.A. § 1318.  See Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed.Cir.2009); see also Rodriguez v. Peake, 511 F.3d 1147 (Fed.Cir.2008).  Thus, while the VA records that are the basis of this remand now have no bearing on the 38 U.S.C.A. § 1318 claim, a favorable determination on the other claims being remanded would render the claim under § 1318 moot.  Accordingly, remand of the claim for DIC under 38 U.S.C.A. § 1318 is still necessary to avoid piecemeal litigation.

In the directives of the June 1999 remand, the Board ordered the RO to obtain all of the original medical records from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  Following that remand, the RO only obtained the August 1986 original records from that facility, even though evidence in the claims file, including copies of records from that facility, reflect that the Veteran had additional treatment there.  The Board's May 2003 remand noted that information procured by the RO showed that the Veteran had numerous appointments at a VA facility scheduled between March 1994 and December 1996.  A print-out reflects that these appointments were scheduled in the "ZMHC" with Dr. I.C.  The Board observes that following the most recent remand, the RO clarified by way of a handwritten note on the January 2011 remand in the claims file that the "Z" is indicative of a clinic that has shut down, and the "MHC" indicates mental health clinic.  

In later development of the Philadelphia VAMC records, in an April 2005 letter, the VAMC notified VA that it had no records at its facility for the period from 1980 to 1999.  The letter, however, provided the name of the Lead Program Support Assistant, as well as a phone number where she could be contacted.  As noted in the January 2011 Board remand, the August 2009 Joint Motion noted that the RO should have ascertained where records from the "facility" identified as "ZMHC" were stored, and made an appropriate request for the treatment records of Dr. I.C. Thus, the Board ordered that the RO attempt to obtain these records.

Following the Board's remand, the RO, in January 2011, sent a request for records to the Philadelphia VAMC for records dating between 1980 and 1996.  The request clearly stated that if the records have been retired, they need to be recalled, and that if the records were destroyed or are otherwise unavailable, then the RO needed written notification of that fact.  In March 2011, the Philadelphia VAMC sent VA a letter indicating that it did not possess any records responsive to this request.  There was no indication on that letter as to what facility may possess those records.  

Shortly thereafter, the appellant submitted a statement that the Veteran was treated on an outpatient basis at the Philadelphia VAMC twice per week between 1979 and 1997 with Dr. C., and was treated on an inpatient basis between 1980 and 1996 at the Veterans hospital in Coatesville, Pennsylvania.  

In October 2011, the RO submitted a request for treatment records from the ZMHC sessions dating between 1994 through 1996 with Dr. C., with an indication that if no records exist, then a negative reply was required.  Also in October 2011, the RO requested the following from the Philadelphia VAMC:  "Please review whether the treatment records from January 1980 - 1996 in fact exist and if they are stored somewhere other than the VAMC in Philadelphia.  If the records are not stored elsewhere, we need a specific negative reply."  There is no indication in the record that the RO's requests were met with any reply whatsoever.  Indeed, it appears that the claims file may have been prematurely returned to the Board prior to the completion of all development in light of the Court's remand of the service-connected death issue.

Thus, as it appears that the RO has not made any further attempt to obtain these relevant VA treatment records.  Also, to date, the RO has not contacted the Lead Program Support Assistant with regard to these missing pertinent treatment records, as indicated in prior Board remands, and VA has not followed up as to the most recent requests for VA treatment records.  There is no indication in the record that these records have been deemed unavailable or that further inquiries would prove futile.  Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as necessary to obtain relevant records from a Federal department or agency, which includes records from VA healthcare facilities.  VA may end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain them would be futile. 

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all treatment records from the "ZMHC" sessions dating 1994 through 1996.  In addition, another request for records dating from 1980 through 1996 from the VAMC in Philadelphia should be made, to include inquiring with the VAMC whether these records exist but are stored somewhere other than the VAMC Philadelphia.  The RO should also contact the Lead Program Support Assistant with regard to these missing pertinent treatment records.  

All attempts to obtain the records should be documented in the claims file. 

2.  If any of the above records cannot be obtained, the RO/AMC should make a determination as to whether further attempts to obtain the records would be futile, and document such conclusion in the claims file. The appellant and his attorney should be advised if the records that could not be obtained. 

3.  Following completion of the above, the RO/AMC should review the evidence and determine whether the appellant's claims may be granted. If not, she and her representative should be furnished an appropriate supplemental statement of the case.  The appellant and her representative should be provided with an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

